In the

        United States Court of Appeals
                      For the Seventh Circuit
                           ____________________ 
Nos. 13‐1797, 13‐1807 
CENTERPOINT ENERGY SERVICES, INC., 
                                                           Plaintiff‐Appellee, 

                                        v. 

CAMEEL HALIM, et al., 
                                                    Defendants‐Appellants. 
                           ____________________ 

             Appeals from the United States District Court for the 
               Northern District of Illinois, Eastern Division. 
                No. 10 C 2121 — Virginia M. Kendall, Judge. 
                           ____________________ 

     ARGUED JANUARY 23, 2014 — DECIDED FEBRUARY 18, 2014 
                  ____________________ 

   Before  POSNER  and  RIPPLE,  Circuit  Judges,  and  GILBERT, 
District Judge.* 
    POSNER, Circuit Judge. This is a diversity suit charging vi‐
olations  of  740  ILCS  §§ 160/1 et  seq., Illinois’s  version of  the 
Uniform  Fraudulent  Transfer  Act,  and  of  the  Illinois  com‐
mon law of successor and alter ego liability. The plaintiff is a 
gas company that the parties refer to as CES. The defendants 

*
    Of the Southern District of Illinois, sitting by designation.
2                                            Nos. 13‐1797, 13‐1807 


are a married couple named Halim (and the Halims’ person‐
al trusts, which need not be discussed separately, however) 
and a company they wholly own named WR Property Man‐
agement,  LLC.  The  district  court  granted  summary  judg‐
ment  in  favor  of  CES  and  entered  a  final  judgment  for  $2.7 
million  (we  round  all  dollar  figures  to  the  nearest  hundred 
thousand), which includes interest and attorneys’ fees along 
with damages. 
    In  the  fall  of  2006  Wilmette  Real  Estate  &  Management 
Co., LLC, another company wholly owned by the Halims (in 
fact  WR’s  predecessor,  as  we’ll  see),  had  contracted  with 
CES  to  buy  natural  gas  from  it.  The  Halims  owned,  among 
other  assets,  41  rental  properties  in  the  Chicago  area.  Wil‐
mette  was  the  manager  and  lessor  of  these  properties,  and 
was  responsible  for  supplying  gas  to  them.  CES  delivered 
gas  to  the  properties  pursuant  to  the  contract,  but  in  No‐
vember 2007 Wilmette stopped paying it. Between then and 
March  1,  2008,  when  CES  finally  cut  off  service,  Wilmette 
racked up $1.2 million in gas bills, which it refused to pay. 
    CES  sued  Wilmette  in  Illinois  state  court  for  breach  of 
contract.  The  court  granted  summary  judgment  in  favor  of 
CES and in December 2009 entered a final judgment for $1.7 
million,  affirmed  in  Centerpoint  Energy  Services,  Inc.  v.  Wil‐
mette  Real  Estate  &  Management  Co.,  2010  WL  9922947  (Ill. 
App.  Sept.  14,  2010).  The  difference  between  the  amount  of 
the judgment and the $1.2 million in unpaid gas bills repre‐
sented  interest  and  attorneys’  fees.  The  contract  had  re‐
quired  Wilmette,  should  it  be  delinquent  in  paying  CES’s 
invoices,  to  compensate  CES  “for  all  costs  and  expenses  in‐
curred  by  [CES]  (including  reasonable  attorney  fees)  to  col‐
lect amounts due and owing” under the contract, and to pay 
Nos. 13‐1797, 13‐1807                                                 3 


interest on the unpaid balance at an uncompounded rate of 
1.5 percent per month (18 percent per year).  
    Wilmette paid no part of the judgment. For by this time it 
was  a  shell,  though  it  had  not  been  dissolved.  In  July  2008, 
just  three  weeks  after  CES  had  filed  suit,  the  Halims  had 
transferred all of Wilmette’s financial and other assets, along 
with  all  of  its  contracts  and  employees,  to  a  new  company, 
defendant  WR  Property  Management,  LLC,  also  wholly 
owned by the Halims, as we noted. Even before the transfer 
to WR  the  Halims  had taken  steps to prevent the judgment 
against  Wilmette  from  being  paid.  Wilmette  had  billed  the 
lessees  of  the  properties  it  managed  for  the  gas  that  it  had 
bought  from  CES  and  delivered  to  the  lessees.  And  the  les‐
sees had paid—$1.2 million. The Halims caused Wilmette to 
transfer  that  money  to  them  rather  than  use  it  to  honor  its 
contractual obligation to CES. 
    In April 2010, some four months after the entry of judg‐
ment in the state court case, CES, unable to collect the judg‐
ment,  sued  the  Halims  and  WR  in  federal  court,  alleging 
fraudulent  conveyance  of  Wilmette’s  assets  to  the  Halims 
and WR in violation of the Fraudulent Transfer Act; succes‐
sor liability (of WR as successor to Wilmette); and alter ego 
liability—the Halims were the alter ego of Wilmette and lia‐
ble therefore for its debts regardless of any fraudulent trans‐
fers. The district judge granted summary judgment for CES 
on  the  fraudulent‐conveyance  and  successor‐liability  claims 
and having done so dismissed the alter ego charge as moot. 
She entered a final judgment against the Halims and WR for 
$2.7 million—the amount of the unpaid state‐court judgment 
against Wilmette, plus post‐judgment interest from the date 
4                                           Nos. 13‐1797, 13‐1807 


of  that  judgment  at  an  annual  rate  of  9  percent  and  attor‐
neys’ fees incurred by CES in the district court proceeding. 
    The Fraudulent Transfer Act punishes two types of fraud 
on a creditor. The first (“actual fraud”) is a transfer of assets 
“with  actual  intent  to  hinder,  delay,  or  defraud  any  credi‐
tor.” 740 ILCS 160/5(a)(1). The second (“constructive fraud”) 
is a transfer of assets “without receiving a reasonably equiv‐
alent value in exchange for the transfer or obligation, and the 
debtor  …  intended  to  incur,  or  believed  or  reasonably 
should have believed that he would incur, debts beyond his 
ability to pay as they  became  due.” 740 ILCS 160/5(a)(2)(B). 
The subjective element (“actual intent”) makes the first type 
of fraudulent conveyance more difficult to prove, and while 
CES  alleged  both  types,  it  based  its  motion  for  summary 
judgment (which the district judge granted) on the second. It 
argued successfully that the Halims had caused Wilmette to 
transfer  all  its  assets  to  them  and  WR,  leaving  Wilmette—
which received nothing in return—unable to pay its debt to 
CES. 
    The defendants argue that the assets transferred by Wil‐
mette belonged  not to it but  to  the Halims personally, their 
personal  assets  being  commingled  in  Wilmette’s  bank  ac‐
counts  with  Wilmette’s  own  assets.  But  what  the  evidence 
showed was different—that the Halims managed Wilmette’s 
finances in such a way that the company would have a “zero 
balance”  so  that  creditors  could  not  collect  a  judgment 
against it. If it incurred a debt that the Halims wanted paid, 
for example a  debt  to  a contractor who did work on  one  of 
their  properties,  the  Halims  would  deposit  money  in  Wil‐
mette’s  bank  account  to  enable Wilmette  to  pay  the  debt.  If 
there was money left over after the debt was paid, or when 
Nos. 13‐1797, 13‐1807                                               5 


Wilmette received rental or other money, the Halims would 
cause Wilmette to transfer the money to them for deposit in 
their  personal  bank  accounts,  leaving  Wilmette  with  a  zero 
balance. 
     Between  2005  and  2008  Wilmette  transferred  $10.9  mil‐
lion to the Halims. They say that rather than being intended 
to  evade  the  judgment  the  transfer  was  repayment  of  loans 
that the Halims had made to Wilmette. But there are no loan 
documents.  They  say  they  deposited  $26  million  in  Wil‐
mette’s account during this period, but there is no documen‐
tation of that either. The absence of documentation supports 
CES’s  claim  of  alter  ego  liability;  Wilmette  was  the  Halims’ 
piggy bank. If, moreover, they provided Wilmette with a net 
capital infusion of $15.1 million ($26 million – $10.9 million), 
what happened to that money? Wilmette reported a net loss 
during  the  three‐year  period  of  the  supposed  transfers  to 
and  from  the  Halims.  They  do  not  explain  where  the  $15.1 
million went. 
   And  lest  CES  find  anything  in  Wilmette’s  bank  accounts 
or other assets to levy on in satisfaction of a judgment in the 
breach of contract suit, remember that shortly after that suit 
was filed the Halims had emptied all of Wilmette’s remain‐
ing assets (having already transferred to their personal bank 
accounts  the  $1.2  million  that  Wilmette  had  obtained  from 
the resale of CES’s gas to its lessees) into their newly created, 
wholly owned company WR. 
    So CES proved constructive fraud. It also proved succes‐
sor liability. Under Illinois law, the purchase even of a com‐
pany’s entire assets ordinarily does not cause the purchaser 
to assume the company’s liabilities. But there are exceptions, 
of  which  the  most  common  and  obvious  is  if  the  purchaser 
6                                            Nos. 13‐1797, 13‐1807 


expressly  assumes  those  liabilities.  Vernon  v.  Schuster,  688 
N.E.2d 1172, 1175–76 (Ill. 1997); Diguilio v. Goss International 
Corp., 906 N.E.2d 1268, 1275–76 (Ill. App. 2009). Wilmette did 
that, assigning to WR “all its rights and obligations as manag‐
ing agent for the properties” (emphasis added)—obligations 
that  included  Wilmette’s  debt  to  CES.  The  defendants  have 
conceded  as  they  must  that  WR  is  Wilmette’s  successor.  So 
WR  is  liable  for  Wilmette’s  debt  but  so  are  the  Halims  for 
having caused Wilmette to transfer to them the $1.2 million 
that Wilmette owed CES, an action that in combination with 
the transfer of Wilmette’s remaining assets to WR—also en‐
gineered  by  the  Halims—rendered  Wilmette  unable  to  pay 
any part of the gas bill, let alone the state‐court judgment. 
    There is no more need for us than there was for the dis‐
trict  judge  to  address  CES’s  third  claim  for  relief—that  the 
Halims are the alter ego of Wilmette and WR. But we don’t 
want to leave the impression that it is a negligible claim; it is 
a  strong  claim.  The  Halims  commingled  Wilmette’s  assets 
with their  personal assets,  failing as we  saw earlier to  com‐
ply with the formalities that would have provided documen‐
tary  evidence  of  an  allocation  of  assets  between  them  and 
Wilmette. And now they are doing the  same with  WR’s as‐
sets. They began in April 2011 to drain WR’s assets into yet 
another  company  of  their  creation,  CH  Ventures,  LLC,  and 
the  process  is,  it  appears,  now  complete,  leaving  WR  the 
same  kind  of  empty  shell  as  Wilmette.  (The  “Contact  Us” 
page  on  CH  Venture’s  website  lists  the  company’s  name  as 
“WR  Property  Management,  LLC.”  www.chven
turesllc.com/contact.php (visited Feb. 18, 2014).) So entwined 
are  the  Halims  and  WR  that  it  was  a  violation  of  Fed.  R. 
App.  P.  32(a)(7)(B)  for  the  Halims,  and  WR,  to  file  separate 
Nos. 13‐1797, 13‐1807                                                   7 


opening and reply briefs, the combined length of which vio‐
lates the word limits in that rule. 
    If the Halims are wise, they will start heeding the adage: 
if you’re in a hole, stop digging. 
     We  need  to  discuss  two  more  issues.  735  ILCS  5/2‐1303 
provides that “judgments recovered in any court shall draw 
interest  at  the  rate  of  9%  per  annum  from  the  date  of  the 
judgment  until  satisfied.”  The  district  court  ruled  that  CES 
was  entitled  to  such  interest  beginning  on  the  date  of  the 
state  court  judgment.  Relying  on  language  in  the  gas  con‐
tract, CES had asked for interest at the rate of 18 percent ra‐
ther  than  9  percent,  but  the  district  court  ruled  that  under 
Illinois  law the terms of a contract sued upon “merge” into 
the  final  judgment  in  a  suit  on  the  contract,  thus  limiting  a 
prevailing plaintiff to the relief granted in the judgment. Do‐
err v. Schmitt, 31 N.E.2d 971, 972 (Ill. 1941); Bank of Pawnee v. 
Joslin,  521  N.E.2d  1177,  1186–87  (Ill.  App.  1988);  U.S.  Mort‐
gage  Co.  v.  Sperry,  138  U.S.  313,  352  (1891)  (Illinois  law).  To 
allow a fresh suit would be in effect to allow the reopening 
of  a  suit  that  had  been  closed  by  the  entry  of  a  final  judg‐
ment. The state court judgment for CES had made no provi‐
sion for interest, so CES’s claim to 18 percent interest rested 
entirely on the language of the contract, and the contract suit 
could  not  be  reopened  to  correct  that  omission  from  the 
judgment. 
    But as a consolation prize the district court awarded CES 
statutory post‐judgment interest dating from the entry of the 
final  judgment  in  the  state  court  case.  In  effect  the  district 
court  said  to  CES:  “I  can’t  give  you  18  percent,  but  you’re 
entitled by Illinois law to 9 percent, so I’ll give you that.” 
8                                              Nos. 13‐1797, 13‐1807 


     The  defendants challenge this ruling on  the ground that 
CES  hadn’t  proposed  9  percent  as  an  alternative  rate  of  in‐
terest  to  which  it  might  be  entitled.  Actually  CES  had  pro‐
posed  the  9‐percent  alternative,  in  its  petition  for  fees  and 
interest.  And  in  any  event  both  the  imposition  of  post‐
judgment interest and the 9 percent rate are required by the 
Illinois statute. 735 ILCS 5/2‐1303; Niemeyer v. Wendy’s Inter‐
national,  Inc.,  782  N.E.2d  774,  777  (Ill.  App.  2002);  Houben  v. 
Telular Corp., 309 F.3d 1028, 1039 (7th Cir. 2002) (Illinois law). 
No proposal, no contractual provision, is required. 
    Last is the question of attorneys’ fees incurred by CES in 
the  current  litigation.  The  contract  language  quoted  at  the 
beginning  of  this  opinion,  which  makes  Wilmette  (and  de‐
rivatively  the  Halims  and  WR)  liable  “for  all  costs  and  ex‐
penses  incurred  by  [CES]  (including  reasonable  attorney 
fees) to collect amounts due and owing,” is broad enough to 
embrace the expenses incurred by CES in this suit—a suit to 
collect  amounts  owed  CES  by  virtue  of  Wilmette’s  breach. 
But the defendants argue that the right conferred by the con‐
tractual language is extinguished by the merger rule already 
mentioned,  and  that  therefore  CES  should  have  asked  the 
state  court  to  include  in  its  judgment  an  order  that  the  de‐
fendants pay attorneys’ fees incurred in any subsequent suit 
by CES to enforce the judgment, such as the present suit. 
    Not so. Illinois law does not merge a contractual right to 
attorneys’ fees into a judgment when the fees are “ancillary 
to  the  primary  cause  of  action,”  Stein  v.  Spainhour,  553 
N.E.2d 73, 76 (Ill. App. 1990); see also Lowrance v. Hacker, 966 
F.2d  1153,  1157–58  (7th  Cir.  1992)  (Illinois  law),  and  the  at‐
torneys’  fees  incurred  by  CES  to  enforce  the  state  court 
judgment  in  a  separate  proceeding  in  a  different  court  sys‐
Nos. 13‐1797, 13‐1807                                                 9 


tem  were  ancillary  to  the  fees  incurred  in  the  primary  pro‐
ceeding,  which was the  state court  case  that established the 
defendants’ breach of the gas contract. 
    Merger  would  encourage  the  kind  of  contumacy  dis‐
played  by  the  Halims  in  this  case,  because  by  voiding  the 
attorneys’ fees provision in the gas contract it would reduce 
the  cost  to  them  of  unlawfully  resisting  efforts  to  collect  a 
judgment awarded against them and upheld on appeal. And 
the prospect of merger would give the creditor an incentive 
to ask the court in his collection suit (CES’s state court suit) 
either  to  leave  the  judgment  open  to  allow  an  additional 
award  of  fees  should  the  creditor  have  to  bring  a  separate 
suit to enforce the judgment, or to award the creditor some 
rough estimate of what the future collection costs would be 
likely  to  be.  Neither  is  a  satisfactory  solution  to  problems 
created by a merger rule. Moorhead v. Dodd, 265 S.W.3d 201, 
204–05 (Ky. 2008). 
    The defendants  make  a number of other arguments,  but 
they  are  makeweights,  repetitive,  or  frivolous,  and  do  not 
merit discussion, with one minor exception. The defendants 
are  correct  that  the  postjudgment  interest  rate  applicable  to 
the  judgment  entered  by  the  district  court  (as  distinct  from 
the  earlier  state‐court judgment) is  0.14  percent  per  annum, 
not the 0.15 percent that the district court awarded. 28 U.S.C. 
§  1961(a).  This  works  out  to  a  difference  of  about  $270  a 
year—on  a  judgment  of  $2.7  million.  Nevertheless  the  de‐
fendants are entitled to the correction, and we direct the dis‐
trict judge to make it. 
    With  that  minor  modification,  the  judgment  of  the  dis‐
trict court is AFFIRMED.